Order entered September 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00089-CR

                              JAY SANDON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 2
                                    Grayson County, Texas
                              Trial Court Cause No. 2011-2-1391

                                            ORDER

       On July 16, 2014, this Court adopted the trial court’s findings that appellant desired to
represent himself on appeal. We ordered appellant to file his brief within thirty days. To date,
appellant has neither filed a brief nor sought an extension of time from this Court to do so.
       Accordingly, we ORDER appellant to file his brief by OCTOBER 3, 2014.                    If
appellant’s brief is not filed by the date specified, we will, without further notice, submit the
appeal without briefs. See Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994); see also TEX.
R. APP. P. 38.8(b)(4).
       We DIRECT the Clerk to send copies of this order to appellant Jay Sandon Cooper and
to the Grayson County District Attorney’s Office.

                                                       /s/   LANA MYERS
                                                             JUSTICE